EXHIBIT 10.MM
WELLS FARGO BANK, N.A.
(Successor-by-merger to Wachovia Bank, National Association)
December 17, 2010
Skyworks Solutions, Inc.
Skyworks USA, Inc.
20 Sylvan Road
Woburn, MA 01801
     Re: Termination of Program and Settlement Program Documents
Ladies and Gentlemen:
     This letter relates to:
     (a) That certain Credit and Security Agreement dated as of July 15, 2003,
by and between Skyworks USA, Inc. (“Purchaser”), and Wells Fargo Bank, N.A.
(successor-by-merger to Wachovia Bank, National Association), as “Lender” (as
the same has been or may be amended, restated, supplemented, or otherwise
modified from time to time the “Credit Agreement”);
     (b) That certain Receivables Purchase Agreement dated as of July 15, 2003,
by and between Purchaser and Skyworks Solutions, Inc. (“Seller”) (as the same
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Purchase Agreement”); and
     (c) That certain Servicing Agreement dated as of July 15, 2003, by and
between Purchaser and Seller (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Servicing
Agreement”).
     Capitalized terms used herein have the meanings ascribed thereto in the
Credit Agreement. The term “Effective Date” means the date of this letter
agreement.
     Purchaser, Seller, and Lender have agreed to terminate the Program on and
subject to the terms and conditions of this letter.
     A. SUMMARY OF TRANSACTIONS
     On the Effective Date and subject to the terms and conditions of this
letter:
     (1) The Purchase Agreement and the Subordinated Note will terminate as
provided in Section B, below.
     (2) The Servicing Agreement will terminate as provided in Section C, below.
     (3) The Credit Agreement and the Commitment will terminate as provided in
Section D, below.

 



--------------------------------------------------------------------------------



 



     (4) Purchaser will pay all outstanding Obligations to Lender as provided in
Section D, below.
     B. TERMINATION OF PURCHASE AGREEMENT
     On the Effective Date, (1) Seller’s obligations to sell Receivables to
Purchaser, and Purchaser’s obligations to purchase any Receivables from Seller,
shall cease and terminate, (2) after giving effect to each of the transactions
contemplated in this letter agreement, the Purchase Agreement shall be deemed
terminated and of no further force and effect, other than with respect to those
provisions which, by their terms, survive termination and (3) the Subordinated
Note, dated July 15, 2003, in the original principal amount of $7,500,000 shall
be deemed paid in full and terminated.
     C. TERMINATION OF SERVICING AGREEMENT
     On the Effective Date, the Servicing Agreement shall be deemed terminated
and of no further force and effect, other than with respect to those provisions
which, by their terms, survive termination. Any outstanding liabilities or
obligations owing under the Servicing Agreement shall be settled between
Purchaser and Seller in the manner determined between them in separate writings.
     D. TERMINATION OF CREDIT AGREEMENT AND COMMITMENT
     On the Effective Date, the Commitment will be deemed terminated, and Lender
shall have no obligation to make any further Advances to Purchaser thereunder.
     As of the Effective Date, Seller has a certificate of deposit maintained at
Lender (account no. REDACTED) (the “CD”). On the Effective Date, Lender will
cease to have any interest in the CD pursuant to any of the Program Documents,
and the CD will continue in accordance with its terms. Any redemption, renewal,
or other disposition of the CD or the funds represented thereby will, on and
after the Effective Date, be governed by the terms of the CD and the agreements
relating thereto.
     On the Effective Date, the Purchaser shall pay to Lender all Obligations
owing under the Credit Agreement, calculated as follows:

         
(1) Aggregate Advances:
  $ —  
(2) Accrued and Unpaid Interest:
  $ —  
(3) Program Fees:
  $ —  
(4) Attorneys’ Fees and Expenses:
  $ 4,000  
(5) Other Reimbursable Costs:
  $ —  
TOTAL (the “Lender Total”):
  $ 4,000  

     Purchaser agrees that it will pay the Lender Total to Jones Day, counsel to
Lender, in accordance with the following instructions (which payment shall, for
purposes of this letter agreement, be referred to as “Lender Payment”):

2



--------------------------------------------------------------------------------



 



     
Bank Name:
  Wachovia Bank, National Association
Account Name:
  Jones Day
Account Number:
  REDACTED 
ABA Routing Number:
  REDACTED 
Reference:
  Please contact Wayne Webb at (404) 581-8561 after the funds have been
transferred. Please identify for payment of Wachovia/Skyworks CAM No. REDACTED.

     On the Effective Date and after Purchaser makes the Lender Payment, the
Obligations will be deemed satisfied in full and the Credit Agreement will be
deemed terminated and of no further force and effect, in each case other than
with respect to those provisions which, by their terms, survive termination.
     In connection with the termination of the Credit Agreement, Purchaser,
Seller, and Lender agree that, in determining the Lender Total, Purchaser may
have been given credit for collections and payments (whether in the form of a
check, draft, instrument, item, wire, ACH transfer, or other remittance or form
of payment) which may subsequently be dishonored, returned, reversed, or
otherwise unpaid or which Lender must disgorge, return, or repay (all of such
collections and payments, if and to the extent dishonored, returned, reversed,
unpaid, disgorged, returned, or repaid, “Returned Items”). Each of Seller and
Purchaser will indemnify and hold harmless Lender from all losses, costs
(including, without limitation, reasonable attorneys fees) and claims arising on
account of any Returned Item and will pay Lender on demand from time to time the
amount of each such Returned Item. For its part, Seller acknowledges and agrees
that Lender would not consent to the termination of the Program as provided
herein but for, among other things, Seller’s agreement of indemnity set forth in
this paragraph.
     Upon receipt by Jones Day of the Lender Payment, (1) within a reasonable
period of time following the Effective Date, not to exceed five Business Days,
the Note will be marked “PAID” and returned to Purchaser; (2) all collateral
security securing the Obligations is released; (3) all mortgages, collateral
assignments, and other Liens securing the Obligations (whether recorded in
public or private books and records or otherwise) is released, terminated, and
reassigned; (4) Seller, Purchaser, and their respective designees, at their own
cost and expense, are authorized to file termination statements to terminate
(a) that certain UCC-1 financing statement in the Secretary of State of the
State of Delaware (the “DE Office”) no. REDACTED and (b) that certain UCC-1
financing statement in the DE Office no. REDACTED; and (5) Lender will, at
Seller’s cost and expense, take such other actions as Seller or Purchaser
reasonably requests Lender to take to further effect the transactions
contemplated in this letter agreement.
     E. NOTICE TO UNDERWRITER
     Lender hereby acknowledges and agrees that the Underwriter has previously
been notified of the termination of the Program, effective as of October 14,
2010, and that Lender will have no interest in and to the Policy after Jones
Day’s receipt of the Lender Payment. For purposes of clarification, Lender
agrees that all of its right, title, or interest in and to the Policy shall
automatically terminate upon Jones Day’s receipt of the Lender Payment.

3



--------------------------------------------------------------------------------



 



     F. TERMINATION OF DEPOSIT ACCOUNT CONTROL AGREEMENT; POST-TERMINATION CASH
MANAGEMENT ARRANGEMENTS
     Upon receipt by Jones Day of the Lender Payment, that certain Control
Agreement for Notification and Acknowledgment of Pledge or Security Interest in
Accounts (the “DACA”) dated as of July 15, 2003, among Wachovia Bank, National
Association (as “Depository Bank”), Lender, and Purchaser, shall, without
further action, be deemed terminated and of no further force and effect (the
terms thereof notwithstanding), other than with respect to those of its
provisions which, by their terms, survive termination. Lender makes this
agreement as to the DACA as “Secured Party” and as “Depository Bank” under the
DACA. Each of Lender (in its capacity as Secured Party and Depository Bank) and
Purchaser (in its capacity as Borrower) hereby waives the notice requirements
set forth in the DACA regarding termination thereof, subject to the terms and
conditions of this letter agreement.
     Seller and Purchaser agree that any other agreements, instruments, or
writings regarding any of their respective deposit accounts at Lender and any
lockbox or other bank products or services provided by Lender (other than the
DACA) shall remain in full force and effect until amended, terminated, or
superseded by agreement between Purchaser and Lender, and Seller and Purchaser
shall continue to abide by and comply therewith, notwithstanding the agreements
set forth in this Agreement, until such agreements are terminated in accordance
with their terms. At Purchaser and Seller’s request, Lender agrees that it will
continue (1) to operate the Lockbox and to process collections delivered thereto
in accordance with the Lockbox Agreement in the manner which existed immediately
before the Effective Date; and (2) from and after the Effective Date, and
following receipt by Jones Day of the Lender Payment, Lender will cooperate with
Seller and Purchaser to transfer any funds on deposit in the USA Account as
Purchaser may hereafter instruct Lender in writing.
     Purchaser and Seller agree to pay Lender the fees and costs for such
services in accordance with the Lockbox Agreement and the other standing
agreements relating to the Lockbox and the Purchaser’s Account or, if no
provision for such fees and costs are provided for such agreements, on customary
and standard terms and rates offered by Lender to other customers which are of
similar size and standing as Seller. After the Effective Date, any of Seller,
Purchaser, and Lender may, by not less than 10 days’ prior written notice to the
other parties, terminate any arrangements set forth in this Section F, unless
other written agreements regarding such services have been agreed to, in which
case such other written agreements shall control the rights each party has to
terminate such arrangements.
     G. MISCELLANEOUS
     Seller and Purchaser each agrees that, upon the Effective Date and after
giving effect to all transactions contemplated in this letter agreement, each of
them releases Lender and its affiliates and subsidiaries and their respective
officers, directors, employees, shareholders, agents, and representatives as
well as their respective successors and assigns from any and all claims,
obligations, rights, causes of action, and liabilities, of whatever kind or
nature, whether known or unknown, whether foreseen or unforeseen, arising on or
before the date hereof, which either of them ever had, now have, or hereafter
can, shall or may have for, upon or by reason of

4



--------------------------------------------------------------------------------



 



any matter, cause or thing whatsoever, which are based upon, arise under or are
related to the Program (other than any based upon, arising under or related to
this letter agreement.
     This letter agreement shall not be effective unless and until each party
hereto shall have executed and delivered a copy hereof as provided herein. If
the Lender Payment does not occur on or before 4:00 p.m., Charlotte, North
Carolina, time, on the date of this letter, this letter shall be of no force and
effect.
     This letter agreement may be executed in any number of counterparts, each
of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this letter
agreement by facsimile transmission or Adobe Corporation’s Portable Document
Format (or PDF) shall be effective as delivery of a manually executed
counterpart hereof; provided that such facsimile or PDF transmission shall be
promptly followed by the original thereof.
[CONTINUED ON FOLLOWING PAGES.]

5



--------------------------------------------------------------------------------



 



     If Seller and Purchaser are in agreement with this letter, please indicate
such agreement in the spaces provided below and return an executed copy of it to
Lender via fax or PDF to Lender’s counsel (Tim Bratcher 404-581-8330 or
tbratcher@jonesday.com) and, subsequently, provide three originals to Tim
Bratcher at Jones Day, 1420 Peachtree Street, Atlanta, GA 30309, Attn: Timothy
W. Bratcher.

            Sincerely,



WELLS FARGO BANK, N.A. (successor-by-merger to
Wachovia Bank, National Association)
      By:   /s/ Brian J. Fulk         Name:   Brian J. Fulk        Title:  
Senior Vice President     

[Termination of Program and Settlement Program Documents]

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED AS
OF THE DATE FIRST ABOVE WRITTEN:    
 
        SKYWORKS SOLUTIONS, INC.    
 
       
By:
  /s/ Robert J. Terry
 
   
Name:
  Robert J. Terry    
Title:
  Assistant General Counsel and Assistant Secretary    

          SKYWORKS USA, INC.    
 
       
By:
Name
  /s/ Brian Harrison
 
Brian Harrison    
Title:
  Vice President    

[Termination of Program and Settlement Program Documents]

 